Owen, J.
{dissenting). If this decision does not smother the statute requiring the wife to join in a conveyance of the homestead, then that statute has unusual vitality. There is a striking contrast between the tone of the decision in this case and that of Rosenthal v. Pleck, 166 Wis. 598, 166 N. W. 445. It is difficult to appreciate that the two decisions were voiced by the same court. In Rosenthal v. Pleck the decision is strong, virile, and leaves no doubt of the then attitude of this court with reference to the statute under consideration. The present decision points the way to a practical nullification of this statute. Under the present decision the husband may barter away a comfortable homestead, install his family in a shack on a back alley, and upon the establishment of such second homestead— his wife accompanying him in obedience to her plain marital duty, — the alienation of the comfortable homestead becomes valid and the husband may dissipate the proceeds thereof in satisfaction of his most profligate desires. Who *400can deny that the public policy embodied in the statute is thereby defeated?
The purpose of such statutes is to protect the home from the improvidence of the husband, thereby promoting the welfare of the entire family as well as the general social welfare. The public policy embodied in these statutes is founded on deep-seated and widespread sentiment, as evidenced by the fact that such statutes are to be found in practically every state of the Union. From time to time courts, in an attempt to meet hard situations, have whittled away the statutes by the application of equitable principles, only to be met by stronger and more definite legislative declarations in an attempt to make the legislative purpose still more plain. Such an instance is frankly acknowledged in Rosenthal v. Pleck, supra. Henceforth a husband in this state will have little difficulty in- doing what he pleases with the homestead. Nothing short of a family disruption can prevent his effectual alienation thereof if this decision is to stand.
I agree that here and there are to be found judicial decisions which seem to support 'the conclusion reached in the majority opinion. But such scattering decisions as may be found to support the conclusion of the court are completely overshadowed by the great weight of authority, and wither when exposed to the searchlight of reason. A consideration of the notes to be found in 95 Am. St. Rep. 921 and 12 Am. St. Rep. 683 demonstrates the proof of the assertion that the conclusion of the court is contrary to the great weight of authority.
The first ground upon which the conclusion of the court rests is that the removal from the homestead by the defendants constituted an abandonment’ thereof which rendered the contract entered into between the defendant husband and the plaintiff prior to such removal a valid contract. This conclusion is palpably illogical. The contract sought *401to be enforced by this action was concededly a void contract. It was a contract made between the plaintiff and the defendant husband without the advice, consent, or concurrence of the wife indicated in the manner required by statute. The contract was void because at the time it was entered into the subject thereof was a homestead. Granting that the homestead was subsequently abandoned, it does not appear that after such abandonment any other or further contract was entered into. The contract which the court is here called upon to enforce was a contract for the conveyance of a present, existing bona fide homestead. It was not executed in the manner required by the statute, and was void. I submit that in the negotiations between the plaintiff and the defendant husband there was not a single germ which could grow or ripen into a valid contract. In Cummings v. Busby, 62 Miss. 195, 197, speaking of a like contract, the court said:
“The deed of trust executed by Busby without the joinder of his wife, as required by the statute, was not valid, and its invalidity was not cured by the subsequent removal from the homestead, whether such removal was temporary or permanent. The validity or invalidity of the deed of trust was determinable by the conditions existing when it was executed, and not by what occurred afterward.”
It has been held that the husband’s sole deed of the homestead is not validated by the subsequent death of the wife leaving him without children. Martin v. Harrington, 73 Vt. 193, 50 Atl. 1074. Nor by a subsequent divorce. Alt v. Banholzer, 39 Minn. 511, 29 N. W. 674. This court so held in most unmistakable language in Herron v. Knapp, Stout & Co. Company, 72 Wis. 553, at p. 556 (40 N. W. 149), where it was said:
“It would be a violation of all rules of construction to hold that a mortgage by the husband of the homestead, without the signature of the wife to the same, was valid *402after the homestead right had expired. This would be pure legislation, importing into the statute important words which the legislature did not see fit to use.”
For further authorities upon this subject see note in 95 Am. St. Rep. at p. 920.
I confess I am unable to allow the logic which leads to the conclusion that a void contract for the alienation of a homestead becomes valid if and when the homestead has been abandoned. Whether the contract is valid depends upon conditions existing when it is made. It cannot automatically become a valid contract by the subsequent removal of impediments to its validity existing at the time of its execution.
It is next said that the defendants are estopped to challenge the validity of the contract. This also finds support in scattering judicial decisions, but is clearly against the great weight of authority, is utterly unsupported by reason, and has been expressly repudiated by this court. It is a general rule that a transaction which is void by law cannot be purged of its infirmity by means of an estoppel. 10 Ruling Case Law, 801, and cases cited. See, also, long list of cases cited in support of the same proposition in 2 Supp. to Ruling Case Law at p. 1078. This court has expressly held that a Sunday contract cannot be given life upon the principles of estoppel. Gist v. Johnson-Carey Co. 158 Wis. 188, 147 N. W. 1079. It is fundamental that equity follows the law, and equitable principles should not be invoked to nullify the law. The application of the doctrine of estoppel to' make valid a contract which the legislature has declared void is a clear misuse of, equitable power. It exalts the court above the legislature in the law-making field. It makes the court the supreme arbiter of public policy, which is contrary to the fundamental principles of our government. The decisions applying the doctrine of es-toppel for the purpose of rendering valid contracts declared *403void by legislative enactment are found where courts have yielded to temptation in hard cases. But it seems plain to my mind, on fundamental principles, that such decisions approach a plain usurpation of power.
It is well understood that all statutes at times work seeming injustice. It may be conceded that the decision in this case works justice as between the immediate parties, but it does so at tremendous sacrifice. It is not the province of courts to bend and warp statutes to fit particular situations, nor to apply equitable principles which practically nullify legislative enactments. The decision in this case is bound to give rise to much confusion concerning this subject. It is far better for the jurisprudence of the state that the plain statutory rule be enforced with the same rigor and definiteness that it was enforced in Rosenthal v. Pleck, supra.
While the great weight of authority holds that the doctrine of estoppel cannot be applied in cases such as this, nowhere is that more forcibly declared than by our own court in Cumps v. Kiyo, 104 Wis. 656, at p. 662 (80 N. W. 937), where it is said:
“If it should be held that the homestead right is a mere privilege which the wife may waive, or which may be lost under the rules of equitable estoppel, a very efficient way would be open to evade and nullify the statute. Such right is placed high above the reach of any such dangers by the absolute disability to alienate the homestead in an}’- manner, except by a joint conveyance of some kind, signed by the husband and wife. The disability of the husband to otherwise convey the homestead is as complete as if it were not alienable at all, and of the wife to otherwise consent to such alienation, as if she were a minor.”
But what is there in this case upon which an estoppel in pais can be predicated — at least on the part of the wife? It is conceded in the opinion of the court that it is the right of the husband to fix the homestead, and that it is the duty of the wife to follow him. Where is the conduct on the *404part of the defendant wife which misled the plaintiff or induced him to take a position which otherwise he would not have taken ? He was chargeable with knowledge of the law requiring a contract involving the alienation of the homestead to be in writing and signed by both husband and wife. He plainly ignored this requirement of the law. He negotiated only with the husband. He demanded no writing of any kind. The wife did nothing to lead him into the position from which he seeks relief. The defendant Ida Groth testified that she had no part in the negotiations; that she knew nothing about the trading transaction; that she told her husband that she did not want to trade, and did not want to leave her home, but that her husband forced her to go, saying that he would take the children. It is undisputed that in the process of exchange the plaintiff moved upon the premises about four o’clock in the afternoon and that the defendants did not leave their premises until three or four hours later. It is said that the wife handed the plaintiff the keys of the house when they left the premises. If this be true, the record leaves no doubt that she did it pursuant to the direction, if not under the compulsion, of her husband. At any rate, it was a most trivial and accidental circumstance, and certainly was no contributing or inducing factor to produce the situation. The plaintiff had already moved upon the premises, and by act if not by word demanded possession. Whatever the conduct of the wife after this time, whether voluntary or reluctant, it did not induce the plaintiff to take any position to his prejudice, and cannot be the basis of an estoppel. Of a similar situation the Minnesota court said: “The case looks like that of two men contracting for a transfer by one of them of his interest in the land constituting his homestead, ignoring the wife, without whose signature the transfer cannot be made.” Law v. Butler, 44 Minn. 482, at p. 486 (47 N. W. 53). I am clearly of opinion that the doctrine of estoppel furnishes no basis for the conclusion of the court.
*405The matter of partial performance is also referred to in the opinion, and cases arising under the statute of frauds are cited. It must be remembered that the statute of frauds specifically provides that part performance validates a contract otherwise void. No such provision is to be found in the statute here under consideration, and that principle of law has no application whatever to the facts of this case.
Nor can I concur in the view that the defendant Ida Groth has estopped herself from asserting her inchoate right of dower in the premises, a conveyance of which is sought. The statute (sec. 233.01) defines the right of dower. This right may be barred, first, by jointure (sec. 233.09) ; and second, by the wife joining with her husband in a conveyance duly executed and acknowledged by her in the manner prescribed by law (sec. 235.27). I find no case in which it is held that the right of dower may be barred by estoppel w-here the wife is not estopped by her conduct to deny the relation of husband and wife. This was the basis of the holding in H. W. Wright L. Co. v. McCord, 145 Wis. 93, 128 N. W. 873. In that case the wife during many years and until the death of the husband allowed to go unchallenged the husband’s claim that he had procured a divorce, and in silence permitted him to hold out as his lawful wife another woman whom he had publicly married; she knew that there was no valid divorce, and knew or had good reason to believe that he was engaged in large business transactions and dealing daily with people who in good faith accepted his second marriage as valid; that conveyances were being signed by the reputed wife and being accepted by the grantees, and she voluntarily and intentionally withheld any objection thereto and did nothing to in any way put innocent purchasers upon inquiry. The case of Godfrey v. Thornton, 46 Wis. 677, 1 N. W. 362, has no remote application to the facts in this case. Rosen v. Tackett, 222 Mich. 673, 193 N. W. 192, 30 A. L. R. 939, involves the effect of a deed given by a widow who was at *406the time an heir and executrix. Notes upon this subject will be found in 26 L. R. A. n. s. 574, 575, and 34 L. R. A. n. s. 762. It is submitted that none of the cases go further than to hold that where the wife has so conducted herself as to lead third persons to believe that the relation of husband and wife no longer existed, and to her knowledge innocent third persons have acted upon such belief, she is thereafter, as against them, estopped to assert the relationship. But where the relationship is conceded and known, and there are no facts or circumstances misleading innocent third parties concerning the existence of that relationship, dower can be barred only in the manner prescribed by statute. The record in this case is utterly barren of any facts which can operate as a bar to the defendant Ida Groth from asserting her dower rights in the premises for which a conveyance is sought.
I am authorized to state that Mr. Justice Rosenberry and Mr. Justice Doerfler concur in these views.